Pratt, J.
When the defendant in the original action recovered judgment in her favor, the warrant of attachment previously issued was thereby vacated. The refusal of the justice so to charge was error. As goods had been levied on under the attachment, a cause of action thereby arose on which nominal damages should have been awarded. The county judge was therefore right in reversing the judgment. Ho larger judgment than for nominal damages and costs could properly have been given, for the complaint does not allege that the property levied on was not afterwards returned, nor that damages had been incurred as counsel fees, and a verdict based on those items would have been erroneous; and there was no proof that any injury to credit had been caused by the attachment. The order appealed from will be af*308firmed; but, as the reasons given below are sustained but in part, and the controversy is tor an amount so trifling, it will be without costs. All concur.